Exhibit 99.1 TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF MINERA ANDES ANNOUNCES FIRST QUARTER 2É MINE PRODUCTION TORONTO, ONTARIO – April 21, 2010 - Minera Andes Inc. (the "Corporation" or "Minera Andes") (TSX: MAI and US OTC: MNEAF) announces production results from its 49% owned San José mine in Santa Cruz Province, Argentina. Overall production at the San José mine during the first quarter of 2010 was 823,000 ounces of silver and 16,430 ounces of gold, of which 49% is attributable to Minera Andes. First quarter 2010 first quarter silver and gold production were 20% and 18% lower respectively compared to the fourth quarter of 2009 as a result of lower mine production and lower head grades for both silver and gold as well as lower silver recovery rates in the mill, partially offset by higher gold recovery rates.Mine production has been impacted by delays in underground mine development, which has delayed access to certain higher grade stoping areas.Mill throughput in the first quarter of 2010 was 4% lower than the level of the previous quarter.Year on year, silver and gold production were 37% and 1% lower respectively, mainly due to the delay in mine development. SAN JOSÉ MINE PRODUCTION COMPARISON (100% BASIS)* Product Q1 Q4 Q1 Ore production (tonnes) Average head grade silver (g/t) Average head grade gold (g/t) Silver produced (koz) Gold produced (koz) Silver equivalent produced (koz) Silver sold (koz) Gold sold (koz) *(Minera Andes holds a 49% interest in San José) First quarter production cost information will be provided when available in a subsequent press release. At San José, Minera Santa Cruz is completing permits to commence exploration drilling at the new Aguas Vivas target located 10 kilometers northwest of the San José operation. Minera Andes is a gold, silver and copper exploration company focused in Argentina. The Corporation holds three significant assets: 1. 49% interest in Minera Santa Cruz SA, the company that operates the San Jose Mine, one of the world's largest primary silver mines; 2. 100% of the Los Azules copper project, which is currently being drilled; 3. A portfolio of exploration properties near and around its existing assets. Geophysical surveys are currently underway at the Company’s exploration properties in Santa Cruz province, and we expect to start drilling on these properties late in the second quarter. Minera Andes Inc.
